983 So. 2d 744 (2008)
Willie RICHARDSON, Appellant,
v.
MIAMI-DADE COUNTY, Appellee.
No. 3D08-927.
District Court of Appeal of Florida, Third District.
June 11, 2008.
Willie Richardson, in proper person.
R.A. Cuevas, Jr., County Attorney and Benjamin D. Simon, Assistant County Attorney, for appellee.
Before SHEPHERD, SUAREZ, and CORTIÑAS, JJ.

ON MOTION TO DISMISS
SUAREZ, J.
We grant Miami-Dade County's Motion to Dismiss Appellant's Notice of Appeal With Prejudice as the Notice was untimely filed. On April 10, 2008, Appellant Willie Richardson filed his Notice of Appeal of three trial court orders rendered March 10, 2008, March 6, 2008 and February 20, 2008. This Court does not have jurisdiction to hear the appeal of any of these orders as the Notice of Appeal was filed more than thirty days after rendition of each order. See Fla. R.App. P. 9.110(b) (stating that notice must be filed within thirty days of rendition of the order being appealed).
Appellee's Motion to Dismiss Appellant's Notice of Appeal With Prejudice is granted.